In 1874, when the contract on which the plaintiff's judgment rests was made, the defendant was not, but his wife and minor children were, entitled to a homestead in his estate. G. S., c. 124, s. 1; Laws 1868, c. 1, s. 33; Wiggin v. Buzzell, 58 N.H. 329; Squire v. Mudgett, 61 N.H. 149. No subsequent legislation has given him a right of homestead as against his indebtedness to the plaintiff (Laws 1878, c. 22, Laws 1879, c. 17, Squire v. Mudgett, supra, Edwards v. Kearzey, 96 U.S. 595), or taken away that of his wife and children. Their right is not *Page 282 
affected by the repeal and reenactment of the statute in 1878. G. L., c. 291, ss. 3, 5, and 13.
If the defendant's petition does not request a homestead to be set off to his wife and minor children (G. S., c. 124, s. 5, G. L., c. 138, s. 7), it may be amended.
Case discharged.
BLODGETT, J., did not sit: the others concurred.